Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 16 are presented for examination. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120, is acknowledged. 

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/06/2020 and 01/15/2021 were received.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 1 objected to because of the following informalities:  There should be punctuation between “a fist voltage” and “calculate a first shift amount”.  

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 are rejected on the ground of nonstatutory double patenting over claims 1 of U.S. Patent No. 10,866,860 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Claim 1 – Application 17/092,054
Claim 1 – Patent No. 10,866,860
A memory system comprising: 
A memory system comprising: 
a semiconductor memory including a word line and a plurality of memory cells connected to the first word line, each of the memory cells being capable of storing 

a memory controller configured to control the semiconductor memory to store n pages of data in the memory cells, wherein the memory controller configured to:
a memory controller configured to:
read data of a first page of the n pages as first data using a first voltage 
obtain first data by determining data stored in the first page using a first voltage; 
calculate a first shift amount based on a first number and a second number, the first number representing a number of bits each of which has different values in a first manner between the first data and first expected data obtained by error correction on the first data, the second number representing a number of bits each of which has different values in a second manner between the first data and the first expected data; and 
obtain a first shift amount based on a first number and a second number, the first number representing a number of bits each of which has different values in a first manner between the first data and first expected data obtained by error correction on the first data, the second number representing a number of bits each of which has different values in a second manner between the first data and the first expected data;  
read data of a second page of the n pages as second data using a second 



One of ordinary skill in the art would clearly recognize independent claim 1, of application 17/092,054 is an obvious variation of the claimed subject matter of independent claim 1, of patent 10,866,860. Specifically, both claim 1, of the current application 17/092,054, and claim 1, of patent 10,866,860 discloses: a memory system, comprising a memory controller configured to “read data of a first page of the n pages as first data using a first voltage” and “calculate a first shift amount based on a first number and a second number, the first number representing a number of bits each of which has different values in a first manner between the first data and first expected data obtained by error correction on the first data, the second number representing a number of bits each of which has different values in a second manner between the first data and the first expected data”. 
One of ordinary skill in the art would recognize the memory system disclosed by claim 1, of the current application 17/092,054, as a broader recitation of the operations performed by the memory system disclosed in claim 1 of Patent 10,866,860. The absence of a limitations would be recognize by one of ordinary skill in the art as obvious variant of the more narrowly claimed invention. 
Therefore, one of ordinary skill in the art would recognize the memory system of claim 1, of the current application 17/092,054, as a broader recitation of claim 1, of U.S. Patent 10,866,860, and as such are obvious variants of each other.

Claim 2 – Application 17/092,054
Claim 2 – Patent 10,866,860
Claim 3 – Application 17/092,054
Claim 3 – Patent 10,866,860
Claim 4 – Application 17/092,054
Claim 1 – Patent 10,866,860
Claim 5 – Application 17/092,054
Claim 7 – Patent 10,866,860
Claim 6 – Application 17/092,054
Claim 4 – Patent 10,866,860
Claim 7 – Application 17/092,054
Claim 7 – Patent 10,866,860
Claim 8 – Application 17/092,054
Claim 3 – Patent 10,866,860
Claim 9 – Application 17/092,054
Claim 8 – Patent 10,866,860
Claim 10 – Application 17/092,054
Claim 10 – Patent 10,866,860
Claim 11 – Application 17/092,054
Claim 3 – Patent 10,866,860
Claim 12 – Application 17/092,054
Claim 11 – Patent 10,866,860
Claim 13 – Application 17/092,054
Claim 12 – Patent 10,866,860
Claim 14 – Application 17/092,054
Claim 1 – Patent 10,866,860
Claim 15 – Application 17/092,054
Claim 13 – Patent 10,866,860
Claim 16 – Application 17/092,054
Claim 2 – Patent 10,866,860


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Brandman; Yigal		US 20080109703 A1
KOUDELE; et al.		US 20190278655 A1

Kokubun; Naoaki et al.	US 9171629 B1
De Santis; Luca et al.	US 10553289 B1
Cornwell; Michael J. et al.	US 20080013380 A1
Patapoutian; Ara et al.	US 20130094288 A1
Fai; Anthony			US 20130185606 A1
Wu; YingQuan et al.		US 20130297988 A1
Brandman; Yigal		US 20080109702 A1
SHARON; ERAN et al.	US 20130024605 A1
calculate a first shift amount based on a first number and a second number, the first number representing a number of bits each of which has different values in a first manner between the first data and first expected data obtained by error correction on the first data, the second number representing a number of bits each of which has different values in a second manner between the first data and the first expected data; and 
read data of a second page of the n pages as second data using a second voltage and a second shift amount, the second shift amount being based on the first shift amount.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232.  The examiner can normally be reached on Monday-Thursday 9am - 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniel F. McMahon/Primary Examiner, Art Unit 2111